Citation Nr: 1436946	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-48 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2007 rating decision, by the Des Moines, Iowa, Regional Office (RO), which granted service connection for PTSD, and assigned a 30 percent rating, effective April 18, 2005.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in May 2007.  A transcript of that hearing is of record.  

In June 2012, the Board remanded the claim for a higher evaluation for PTSD for further evidentiary development.  Subsequently, in December 2012, the Appeals Management Center (AMC) increased the evaluation for PTSD from 30 percent to 70 percent, effective July 12, 2012.  

In October 2013, the Board granted an initial rating of 50 percent for PTSD prior to July 12, 2012 and denied a rating in excess of 70 percent from July 12, 2012.  In that decision, the Board noted that the issue of entitlement to individual unemployability was not certified for appeal, but found that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board further found that the evidence raised the issue of entitlement to a TDIU and remanded that claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board remanded the claim of entitlement to individual unemployability for development, to include a VCAA notice letter and a VA examination.  The Veteran was provided VCAA notice in a December 2013 letter and the Veteran was afforded VA examinations dated in February and March 2014 in connection with the claim.  The February 2014 examiners found that that the Veteran service-connected diabetes mellitus and chloracne did not affect his ability to work, that his service-connected ischemic heart disease limited the Veteran to light duty work, and that his service-connected knee limited the Veteran to jobs that did not involve squatting, kneeling, crouching, and walking more than a third of a shift.  The audiological examiner found that the Veteran's hearing loss and tinnitus alone did not prevent him from securing or maintaining gainful employment.  The psychiatric examiner, however, while providing findings related to the Veteran service-connected PTSD, did not offer an opinion regarding employability.  

Based on the foregoing, this matter should be remanded for additional opinion consistent with the October 2013 examination request.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the impact of his service-connected disabilities on his employability. The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities (to include service-connected PTSD) on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  After assuring compliance with the above development, the AOJ should adjudicate the TDIU question.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and the Veteran and his representative should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



